Federal Defenders Southern District

52 Duane Street-10th Floor, New York, NY 10007

 

OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton Southern District of New York
Executive Director Jennifer L. Brown

Attorney-in-Charge

March 25, 2021

VIA ECF

The Honorable Jesse Furman
United States District Judge
United States District Court
Southern District of New York
40 Foley Square

New York, New York 10007

Re: United States v. Trevor McKoy, 20 CR 229 (JMF)

Dear Judge Furman:

With the consent of the government, I write to seek an adjournment of about 30 days of
Mr. McKoy’s sentencing, which is currently scheduled for June 9, 2021. I need the
additional time to effectively prepare a sentencing submission on Mr. McKoy’s behalf.
Respectfully submitted,

/s/Julia Gatto

Julia L. Gatto

Assistant Federal Defender
(212) 417-8750

 

ce: AUSA Thomas Burnett (via ECF)

Application GRANTED. Sentencing is ADJOURNED to July 7, 2021,
at 3:15 p.m. The Clerk of Court is directed to terminate ECF No. 60.

SO ORDERED.

Op Go—

y 25, 2021
